Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reference is made to the following documents; the numbering will be adhered to in the rest of the procedure.

D1    WO 2016/163972 A1 (INTEL CORP [US]) 13 October 2016 (2016-10-13)

D2 US 2016/381672 A1 (KIM HAKSEONG [KR] ET AL) 29 December 2016 (2016-12-29)

D3 EP 3 016 302 A1 (LG ELECTRONICS INC [KR]) 4 May 2016 (2016-05-04)

Reasons for Allowance

Regarding claim 1, D1 discloses a device-to-device, D2D, communication method, wherein the method comprises:
sending first control signaling to first user equipment;
sending second control signaling to second user equipment; 


receiving first channel quality feedback signaling fed back by the first user equipment;
receiving second channel quality feedback signaling fed back by the second user equipment;
receiving N pieces of third channel quality feedback signaling fed back by the N third user equipments, wherein the first channel quality feedback signaling indicates the channel quality between the second user equipment and the first user equipment, the second channel quality feedback signaling indicates the channel quality between the first user equipment 
detecting, by a base station comprising a processor, channel quality between the D2D user equipment and a base station (see D1, paragraphs 108-113).

However, none of the prior art of record teaches determining a D2D communication mode based on the first channel quality feedback signaling, the second channel quality feedback signaling, the third channel quality feedback signaling, and the channel quality between the D2D user equipment and the base station, wherein the D2D communication mode comprises one or more of a dedicated mode, a common multiplexing mode or a collaborative multiplexing mode ; and 
based on a determination that the D2D communication mode comprises the common multiplexing mode and the collaborative multiplexing mode, determining, based on the first channel quality feedback signaling, the second channel quality feedback signaling, the third channel quality feedback signaling, and the channel quality between the D2D user equipment and the base station, target third user equipment of the N third user equipment paired with the D2D user equipment.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476